Exhibit 10.1

WAIVER AND FIRST AMENDMENT TO

AMENDED AND RESTATED LOAN AGREEMENT

This WAIVER AND FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this
“Amendment”) is dated as of October 4, 2016, and is entered into by and among
HORIZON GLOBAL CORPORATION, a Delaware corporation (“Parent Borrower”), CEQUENT
PERFORMANCE PRODUCTS, INC., a Delaware corporation (“Cequent Performance”),
CEQUENT CONSUMER PRODUCTS, INC., an Ohio corporation (“Cequent Consumer”),
CEQUENT UK LIMITED, a company incorporated in England and Wales with company
number 08081641 (“Cequent UK”), CEQUENT TOWING PRODUCTS OF CANADA LTD., a
company formed under the laws of the Province of Ontario (“Cequent Canada”, and
together with Parent Borrower, Cequent Performance, Cequent Consumer, and
Cequent UK, collectively, “Borrowers”), the other Persons party to this
Amendment as Obligors, the financial institutions party to this Amendment as
Lenders, and BANK OF AMERICA, N.A., a national banking association, in its
capacity as agent for itself and the other Secured Parties (“Agent”).

WHEREAS, the Borrowers, the other Obligors party hereto, the Agent and the
Lenders have entered into that certain Amended and Restated Loan Agreement dated
as of December 22, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”);

WHEREAS, Parent Borrower, Cequent Performance, Cequent Consumer, Horizon Global
Company LLC, a Delaware limited liability company, and Agent entered into that
certain ABL Guarantee and Collateral Agreement dated as of June 30, 2015 in
order to secure the Obligations;

WHEREAS, Cequent Performance, Horizon International Holdings LLC, a Delaware
limited liability company, Cequent UK, Cequent Canada, Cequent Nederland
Holdings B.V., a company formed under the laws of the Netherlands, Cequent
Mexico Holdings B.V., a company formed under the laws of the Netherlands,
Cequent Sales Company de Mexico, S. DE R.L. DE C.V., a limited liability company
formed under the laws of Mexico, Cequent Electrical Products de Mexico, S. DE
R.L. DE C.V., a limited liability company formed under the laws of Mexico, and
Agent entered into that certain Foreign Facility Guarantee and Collateral
Agreement dated as of December 22, 2015 in order to secure the Foreign Facility
Obligations; and

WHEREAS, the Borrowers and the other Obligors have requested that the Agent and
the Lenders agree to (a) enter into certain amendments to the Loan Agreement and
(b) waive certain of the requirements of Section 10.1.9(a) of the Loan Agreement
with respect to Subsidiaries acquired pursuant to the Westfalia Acquisition (as
defined below).

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Loan Documents and this Amendment, and other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Initially capitalized terms used but not otherwise defined in this Amendment
have the respective meanings set forth in the Loan Agreement, as amended hereby.



--------------------------------------------------------------------------------

ARTICLE II

LIMITED WAIVER

The Obligors have requested that Agent and Lenders waive the provisions of
Section 10.1.9(a) of the Loan Agreement that would require the Subsidiaries to
be acquired by means of the Westfalia Acquisition that are organized,
incorporated, or formed in a Permitted Jurisdiction to satisfy each applicable
Collateral and Guarantee Requirement to the extent required by such
Section 10.1.9(a). The Obligors hereby represent and warrant to the Agent and
the Lenders that Schedule 1 to this Amendment sets forth the name of, and the
ownership interest of the Parent Borrower in, each Subsidiary of the Parent
Borrower and identifies each Subsidiary that is an Obligor, in each case as of
the date of this Amendment after giving effect to the Westfalia Acquisition. The
Agent and the Lenders hereby waive the provisions of Section 10.1.9(a) of the
Loan Agreement that would require the Subsidiaries to be acquired by means of
the Westfalia Acquisition that are organized, incorporated, or formed in a
Permitted Jurisdiction to satisfy each applicable Collateral and Guarantee
Requirement to the extent required by such Section 10.1.9(a) (the “Waiver”).
Such Waiver is conditioned upon the terms and conditions set forth in this
Amendment, shall be limited precisely as described herein and shall relate
solely to the Subsidiaries to be acquired by means of the Westfalia Acquisition.
Agent and Lenders expressly do not waive the notice requirements of
Section 10.1.9(a) concerning the formation or acquisition of any Subsidiary at
any time. Other than as expressly set forth in this Article II, nothing in this
Amendment shall be construed to (i) constitute a waiver of compliance or default
by the Borrowers with respect to the Loan Documents in any other instance or any
other instrument or agreement referred to in the Loan Documents; or
(ii) prejudice any right or remedy that the Agent or any Lender may now have or
may have in the future under or in connection with any Loan Document or any
other instrument or agreement referred to therein.

ARTICLE III

AMENDMENTS TO LOAN AGREEMENT

3.01. Existing Definitions. The following definitions set forth in Section 1.1
of the Loan Agreement are hereby amended to read in their entirety as follows:

“Base Incremental Amount” as of any date, an amount equal to (a) $75,000,000
less (b) the aggregate principal amount of Incremental Term Commitments
established prior to such date under the Term Loan Agreement in reliance on the
Base Incremental Amount less (c) the aggregate principal amount of Alternative
Incremental Debt established prior to such date in reliance on the Base
Incremental Amount.

“Canadian BA Rate” with respect to each Interest Period for a Canadian BA Rate
Loan, the rate of interest per annum equal to the average rate applicable to
Canadian Dollar bankers’ acceptances having an identical or comparable term as
the proposed Canadian BA Rate Loan displayed and identified as such on the
display referred to as the “CDOR Page” (or any display substituted therefor) of
Reuter Monitor Money Rates Service as at approximately 10:00 a.m. Toronto time
on such day (or, if such day is not a Business Day, as of 10:00 a.m. Toronto
time on the immediately preceding Business Day), provided that if such rate does
not appear on the CDOR Page at such time on such date, the rate for such date
will be the annual discount rate (rounded upward to the nearest whole multiple
of 1/100 of 1%) as of 10:00 a.m. Local Time on such day at which a Canadian
chartered bank listed on Schedule I of the Bank Act (Canada) as selected by
Agent is then offering to purchase Canadian Dollar bankers’ acceptances accepted
by it having such specified term (or a term as closely as possible comparable to
such specified term). In no event shall the Canadian BA Rate be less than zero.

 

2



--------------------------------------------------------------------------------

“Canadian Base Rate” on any date, the highest of (a) a fluctuating rate of
interest per annum equal to the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (Canada) as its “Base
Rate”, (b) the sum of 0.50% plus the Federal Funds Rate for such day, and
(c) the sum of 1.00% plus the LIBOR rate for a thirty (30) day Interest Period
as of such day. The “Base Rate” is a rate set by Bank of America (Canada) based
upon various factors including Bank of America (Canada)’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans made in Dollars in Canada, which may be
priced at, above, or below such announced rate. Any change in such rate shall
take effect at the opening of business on the day of such change. In the event
Bank of America (Canada) (including any successor or assignee) does not at any
time announce a “Base Rate”, clause (a) of Canadian Base Rate shall mean the
“Base Rate” (being the rate for loans made in Dollars in Canada) publicly
announced by a Canadian chartered bank listed on Schedule I of the Bank Act
(Canada) selected by Agent. In no event shall the Canadian Base Rate be less
than zero.

“Canadian Prime Rate” on any date, the highest of (i) a fluctuating rate of
interest per annum equal to the rate of interest in effect for such day as
publicly announced from time to time by Bank of America (Canada) as its “Prime
Rate”, (ii) the sum of 0.50% plus the Bank of Canada overnight rate, which is
the rate of interest charged by the Bank of Canada on one-day loans to financial
institutions, for such day, and (iii) the sum of 1.00% plus the Canadian BA Rate
for a 30 day Interest Period as of such day. The “Prime Rate” is a rate set by
Bank of America (Canada) based upon various factors including the costs and
desired return of Bank of America (Canada), general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such rate
shall take effect at the opening of business on the day specified in the public
announcement of such change. Each interest rate based on the Canadian Prime Rate
hereunder shall be adjusted simultaneously with any change in the Canadian Prime
Rate. In the event Bank of America (Canada) (including any successor or
assignee) does not at any time announce a “Prime Rate”, clause (i) of Canadian
Prime Rate shall mean the “Prime Rate” (being the rate for loans made in
Canadian Dollars in Canada) publicly announced by a Canadian chartered bank
listed on Schedule I of the Bank Act (Canada) selected by Agent. In no event
shall the Canadian Prime Rate be less than zero.

“Consolidated EBITDA” for any period, Consolidated Net Income for such period
plus (a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of (i) consolidated interest expense for such
period, (ii) consolidated income tax expense for such period (including all
single business tax expenses imposed by state law), (iii) all amounts
attributable to depreciation and amortization for such period, (iv) any
extraordinary noncash charges for such period, (v) interest-equivalent costs
associated with any Specified Vendor Receivables Financing for such period,
whether accounted for as interest expense or loss on the sale of receivables,
and all Preferred Dividends, (vi) all losses during such period that relate to
the retirement of Debt, (vii) noncash expenses during such period resulting from
the grant of Equity Interests to management and employees of the Parent Borrower
or any of the Subsidiaries, (viii) the aggregate amount of deferred financing
expenses for such period, (ix) all other noncash expenses or losses of the
Parent Borrower or any of the Subsidiaries for such period (excluding any such
charge that constitutes an accrual of or a reserve for cash charges for any
future period), (x) any nonrecurring fees, expenses or charges realized by the
Parent Borrower or any of the Subsidiaries for such period related

 

3



--------------------------------------------------------------------------------

to any offering of Equity Interests or incurrence of Debt, whether or not
consummated, (xi) fees and expenses in connection with the Original Closing Date
Transactions, (xii) any nonrecurring costs and expenses arising from the
integration of any business acquired pursuant to any Permitted Acquisition
consummated after the Original Closing Date, (xiii) the amount of reasonably
identifiable and factually supportable “run rate” cost savings, operating
expense reductions, and other synergies not to exceed $12,500,000 resulting from
the Westfalia Acquisition that are projected by the Parent Borrower in good
faith and certified by a Financial Officer of the Parent Borrower in writing to
the Agent to result from actions either taken or expected to be taken within
eighteen (18) months of the Westfalia Acquisition Closing Date, net of the
amount of actual benefits realized prior to or during such period from such
actions (which cost savings, operating expense reductions, and synergies shall
be calculated on a pro forma basis as though such cost savings, operating
expense reductions, or synergies had been realized on the first day of such
period), (xiv) any nonrecurring expenses or similar costs relating to cost
savings projects, including restructuring and severance expenses, (xv) net
losses from discontinued operations, (xvi) losses associated with the prepayment
of leases (whether operating leases or capital leases) outstanding on January 1,
2015 from discontinued operations, and (xvii) losses or charges associated with
asset sales otherwise permitted hereunder, minus (b) without duplication and to
the extent included in determining such Consolidated Net Income, (i) any
extraordinary gains for such period, (ii) any non-cash income, profits or gains
for such period and (iii) any gains realized from the retirement of Debt after
the Original Closing Date, all determined on a consolidated basis in accordance
with GAAP; provided, however that the amounts added to Consolidated Net Income
pursuant to clauses (xii) through (xvii) above for any period shall not exceed
twenty percent (20%) of Consolidated EBITDA for such period (determined without
including amounts added to Consolidated Net Income pursuant to clauses
(xii) through (xvii) above for such period). If any Borrower or any Subsidiary
has made any Permitted Acquisition or Significant Investment or any sale,
transfer, lease or other disposition of assets outside of the ordinary course of
business permitted by Section 10.2.5 during the relevant period for determining
any leverage ratio hereunder, Consolidated EBITDA for the relevant period shall
be calculated only for purposes of determining such leverage ratio after giving
pro forma effect thereto, as if such Permitted Acquisition or Significant
Investment or sale, transfer, lease or other disposition of assets had occurred
on the first day of the relevant period for determining Consolidated EBITDA;
provided that with respect to any Significant Investment, (x) any pro forma
adjustment made to Consolidated EBITDA shall be in proportion to the percentage
ownership of such Borrower or such Subsidiary, as applicable, in the Subject
Person (e.g. if such Borrower acquires 70% of the Equity Interests of the
Subject Person, a pro forma adjustment to Consolidated EBITDA shall be made with
respect to no more than 70% of the EBITDA of the Subject Person) and (y) pro
forma effect shall only be given to such Significant Investment if the Debt of
the Subject Person is included in Total Debt for purposes of calculating the
applicable leverage ratio in proportion to the percentage ownership of such
Borrower or such Subsidiary, as applicable, in such Subject Person. Any such pro
forma calculations may include operating and other expense reductions and other
adjustments for such period resulting from any Permitted Acquisition, or sale,
transfer, lease or other disposition of assets that is being given pro forma
effect to the extent that such operating and other expense reductions and other
adjustments (a) would be permitted pursuant to Article XI of Regulation S-X
under the Securities Act of 1933 (“Regulation S-X”) or (b) are reasonably
consistent with the purpose of Regulation S-X as determined in good faith by the
Borrowers in consultation with Agent.

 

4



--------------------------------------------------------------------------------

“Defaulting Lender” any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or (ii) become the subject of a Bail-in Action;
provided, however, that a Lender shall not be a Defaulting Lender solely by
virtue of a Governmental Authority’s ownership of an equity interest in such
Lender or parent company unless the ownership provides immunity for such Lender
from jurisdiction of courts within the United States or from enforcement of
judgments or writs of attachment on its assets, or permits such Lender or
Governmental Authority to repudiate or otherwise to reject such Lender’s
agreements; and provided further, that a Lender shall not be deemed to be a
Defaulting Lender under clauses (a), (b) or (c) if it has notified Agent and
Borrowers in writing that it will not make a funding because a condition to
funding (specifically identified in the notice) is not or cannot be satisfied.

“First Lien Net Leverage Ratio” on any date, the ratio of (a) First Lien Secured
Debt as of such date less the aggregate amount (not to exceed $100,000,000) of
the sum of Unrestricted Domestic Cash plus 65% of Unrestricted Foreign Cash, in
each case as of such date, to (b) Consolidated EBITDA for the period of four
consecutive Fiscal Quarters of the Parent Borrower ended on such date (or, if
such date is not the last day of a Fiscal Quarter, ended on the last day of the
Fiscal Quarter of the Parent Borrower most recently ended prior to such date for
which financial statements are available).

“Net Leverage Ratio” on any date, the ratio of (a) Total Debt as of such date
less the aggregate amount (not to exceed $100,000,000) of the sum of
Unrestricted Domestic Cash plus 65% of Unrestricted Foreign Cash, in each case
as of such date, to (b) Consolidated EBITDA for the period of four consecutive
Fiscal Quarters of the Parent Borrower ended on such date (or, if such date is
not the last day of a Fiscal Quarter, ended on the last day of the Fiscal
Quarter of the Parent Borrower most recently ended prior to such date for which
financial statements are available).

“Secured Net Leverage Ratio” on any date, the ratio of (a) Secured Debt as of
such date less the aggregate amount (not to exceed $100,000,000) of the sum of
Unrestricted Domestic Cash plus 65% of Unrestricted Foreign Cash, in each case
as of such date, to (b) Consolidated EBITDA for the period of four consecutive
Fiscal Quarters of the Parent Borrower ended on such date (or, if such date is
not the last day of a Fiscal Quarter, ended on the last day of the Fiscal
Quarter of the Parent Borrower most recently ended prior to such date for which
financial statements are available).

“Specified Vendor Receivables Financing” the sale by the Parent Borrower and
certain Subsidiaries of accounts receivable to one or more financial
institutions pursuant to third-party financing agreements in transactions
constituting “true sales”; provided that the aggregate amount of all such
receivables financings shall not exceed $50,000,000 at any time outstanding.

 

5



--------------------------------------------------------------------------------

“Subsidiary Obligor” a Canadian Subsidiary Obligor, a UK Subsidiary Obligor, a
U.S. Subsidiary Obligor and/or any other Obligor that is a Subsidiary, as the
context requires.

“U.S. Revolver Commitment” for any U.S. Lender, its obligation to make U.S.
Revolver Loans and to participate in U.S. LC Obligations up to the maximum
principal amount shown on Schedule 1.1(B), as hereafter modified pursuant to
Section 2.1.4, Section 2.1.7, Section 2.1.8 or an Assignment to which it is a
party. “U.S. Revolver Commitments” means the aggregate amount of such
commitments of all Lenders.

3.02. New Definitions. The following new definitions are hereby added to
Section 1.1 of the Loan Agreement in appropriate alphabetical order to read in
their entirety as follows:

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Unrestricted Foreign Cash” as of any date, unrestricted cash and unrestricted
Permitted Investments of the Obligors (other than Parent Borrower and its
Domestic Subsidiaries) as of such date.

“Westfalia Acquisition” the acquisition of all Equity Interests of
Westfalia-Automotive Holding GmbH, a limited liability company organized under
the laws of Germany, and TeIJs Holding B.V., a private company with limited
liability organized under the laws of the Netherlands (collectively, the
“Westfalia Group”), by Blitz K16-102 GmbH, a limited liability company organized
under the laws of Germany, and the guarantee by Parent Borrower of the
obligations of Blitz K16-102 GmbH, a limited liability company organized under
the laws of Germany, under the Westfalia Purchase Agreement, all pursuant to the
Westfalia Purchase Agreement and all in accordance with the terms of the
Westfalia Purchase Agreement without giving effect to any amendment thereto.

 

6



--------------------------------------------------------------------------------

“Westfalia Acquisition Closing Date” means October 4, 2016.

“Westfalia Group” as defined in the definition of “Westfalia Acquisition”.

“Westfalia Purchase Agreement” that certain Sale and Purchase Agreement,
recorded in Munich on August 24, 2016, by and among Parcom Deutschland I GmbH &
Co. KG, a limited partnership organized under the laws of Germany, as a seller;
Co-Investment Partners Europe L.P., a limited partnership organized under the
laws of the Cayman Islands, as a seller; Bayernlb Private Equity GmbH, a limited
liability company organized under the laws of Germany, as a seller; Walter
Gnauert, an individual resident of Cavaion, Italy, as a seller; Dr. Bernd
Welzel, an individual resident of Bramsche, Germany, as a seller; Frank
Klebedamz, an individual resident of Gladbeck, Germany, as a seller; Jurgen
Lotter, an individual resident of Rosrath, Germany, as a seller; Westfalia
Mitarbeiterbeteiligungs GmbH & Co. KG, a limited partnership organized under the
laws of Germany, as a seller; Blitz K16-102 GmbH, a limited liability company
organized under the laws of Germany, as purchaser; and Parent Borrower, as
guarantor.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

3.03. Increase in U.S. Revolver Commitments. A new Section 2.1.8 is hereby added
to the Loan Agreement to read in its entirety as follows:

“2.1.8 Increase in U.S. Revolver Commitments. U.S. Borrowers may request an
increase in U.S. Revolver Commitments from time to time upon notice to Agent, as
long as (a) the requested increase is in a minimum amount of $10,000,000 and is
offered on the same terms as existing U.S. Revolver Commitments, except for a
closing fee specified by U.S. Borrowers, (b) increases under this Section 2.1.8
do not exceed $25,000,000 in the aggregate and no more than five (5) increases
are made, (c) no reduction in Commitments pursuant to Section 2.1.4 has occurred
prior to the requested increase, (d) the requested increase does not cause the
Commitments to exceed 90% of any applicable cap under any Subordinated Debt
agreement, (e) the requested increase does not cause the Commitments to exceed
90% of any applicable cap contained in the Term Loan Documents (excluding the
effect of any provision permitting Revolver Loans or Letters of Credit in
amounts exceeding any expressed dollar cap in reliance upon the Borrowing Base),
and (f) the Obligors deliver such resolutions, acknowledgements, and
reaffirmations as are requested by the Agent in connection with such increase.
Agent shall promptly notify U.S. Lenders of the requested increase and, within
ten (10) Business Days thereafter, each U.S. Lender shall notify Agent if and to
what extent such U.S. Lender commits to increase its U.S. Revolver Commitment.
Any U.S. Lender not responding within such period shall be deemed to have
declined an increase. If U.S. Lenders fail to commit to the full requested
increase, other Lenders or Eligible Assignees may issue additional U.S. Revolver
Commitments and become U.S. Lenders hereunder. Agent may allocate, in its
discretion, the increased U.S. Revolver Commitments among committing U.S.
Lenders and, if necessary, other Lenders and Eligible Assignees.

 

7



--------------------------------------------------------------------------------

Provided the conditions set forth in Section 6.2 are satisfied, total U.S.
Revolver Commitments shall be increased by the requested amount (or such lesser
amount committed by U.S. Lenders, other Lenders and Eligible Assignees) on a
date agreed upon by Agent and Borrower Agent, but no later than 45 days
following U.S. Borrowers’ increase request. Agent, Obligors, and new and
existing Lenders shall execute and deliver such documents and agreements as
Agent deems appropriate to evidence the increase in and allocations of U.S.
Revolver Commitments. On the effective date of an increase, the U.S. Revolver
Usage and other exposures under the U.S. Revolver Commitments shall be
reallocated among U.S. Lenders, and settled by Agent if necessary, in accordance
with U.S. Lenders’ adjusted shares of such Commitments.”

3.04. EEA Financial Institution. A new Section 9.1.27 is hereby added to the
Loan Agreement to read in its entirety as follows:

“9.1.27 EEA Financial Institution. No Obligor is an EEA Financial Institution.”

3.05. Debt. The word “and” is hereby removed from the end of
Section 10.2.1(a)(xx) of the Loan Agreement, the period at the end of
Section 10.2.1(a)(xxi) of the Loan Agreement is hereby replaced with a semicolon
and the word “and”, and the following new clause (xxii) is hereby added to the
end of Section 10.2.1(a) of the Loan Agreement to read in its entirety as
follows:

“(xxii) any Capital Lease Obligations of a Person that becomes a Subsidiary
pursuant to the Westfalia Acquisition; provided that (A) such Capital Lease
Obligation exists at the time such Person becomes a Subsidiary and is not
created in contemplation of or in connection with such Person becoming a
Subsidiary and (B) the aggregate principal amount of Debt permitted by this
clause (xxii) shall not exceed $15,000,000 at any time outstanding.”

3.06. Restricted Payments. The word “and” is hereby removed from the end of
Section 10.2.8(a)(iii) of the Loan Agreement, the period at the end of
Section 10.2.8(a)(iv) of the Loan Agreement is hereby replaced with a semicolon
and the word “and”, and the following new clause (v) is hereby added to the end
of Section 10.2.8(a) of the Loan Agreement to read in its entirety as follows:

“(v) each of the Parent Borrower and Blitz K16-102 GmbH, a limited liability
company organized under the laws of Germany, may pay purchase price adjustments
required to be paid by such Person pursuant to the Westfalia Purchase Agreement,
without giving effect to any amendment thereto not specifically described in the
definition of “Westfalia Purchase Agreement”.”

3.07. Bail-In of EEA Financial Institutions. A new Section 14.21 is hereby added
to the Loan Agreement to read in its entirety as follows:

“14.21 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

8



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

 

  (i) a reduction in full or in part or cancellation of any such liability;

 

  (ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

  (iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Obligor hereby represents and warrants to each Lender and the Agent, as of
the date hereof and at each time that the following representations and
warranties are made or deemed to be made thereafter, as follows:

4.01. Authority. The execution, delivery and performance by such Obligor of each
Loan Document described in Section 6 hereof (and, with respect to the Parent
Borrower, the Term Loan Agreement Amendment (as defined below)), and the
transactions contemplated hereby or thereby (including, without limitation, the
Westfalia Acquisition, the borrowing of the 2016 Incremental Term Loans and the
extension of the 2016 Incremental Term Loan Commitments (each as defined in the
Term Loan Agreement Amendment)), have been duly authorized by all necessary
action, and this Amendment and each other Loan Document described in Section 6
hereof is a legal, valid and binding obligation of such Obligor enforceable
against such Obligor in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

4.02. Representations and Warranties. Each representation and warranty of such
Obligor in the Loan Documents is true and correct as of the date hereof, after
giving effect to this Amendment (except for representations and warranties that
expressly relate to an earlier date).

4.03. Governmental Approvals; No Conflicts. The execution, delivery, and
performance by such Obligor of the Loan Documents described in Section 6 hereof
(and, with respect to the Parent Borrower, the Term Loan Agreement Amendment (as
defined below)), and the consummation of the transactions contemplated hereby or
thereby (including, without limitation, the Westfalia Acquisition, the borrowing
of the 2016 Incremental Term Loans and the extension of the 2016 Incremental
Term Loan Commitments

 

9



--------------------------------------------------------------------------------

(each as defined in the Term Loan Agreement Amendment)), (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect, (ii) filings necessary to perfect Liens created under the
Loan Documents and (iii) consents, approvals, registrations, filings or actions
the failure of which to obtain or perform could not reasonably be expected to
result in a Material Adverse Effect, (b) will not violate any Applicable Law or
regulation or the charter, by-laws or other organizational documents of any
Obligor or any Subsidiary of any Obligor or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Obligor or any Subsidiary of any
Obligor or their assets, or give rise to a right thereunder to require any
payment to be made by any Obligor or any Subsidiary of any Obligor, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, (d) will not result in the
creation or imposition of any Lien on any asset of any Obligor or any Subsidiary
of any Obligor, except Liens created under the Loan Documents and Liens
permitted by Section 10.2.2 of the Loan Agreement, as amended by this Amendment,
and (e) do not require any acknowledgement, agreement or consent under any
indenture, agreement or other instrument binding upon any Obligor or any
Subsidiary of any Obligor or their assets, except for such acknowledgements,
agreements and consents as have been obtained or made and are in full force and
effect, and such acknowledgements, agreements or consents the failure of which
to obtain could not reasonably be expected to result in a Material Adverse
Effect.

4.04. Solvency. Immediately after the consummation of the Westfalia Acquisition
and the other transactions contemplated by this Amendment and the Term Loan
Agreement Amendment to take place on the date of this Amendment, and immediately
following the making of each 2016 Incremental Term Loan and after giving effect
to the application of the proceeds thereof, (a) the fair value of the assets of
each Obligor, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the property of each Obligor will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (c) each Obligor will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or fall due and (d) the Obligors, on a
consolidated basis, will not have unreasonably small capital with which to
conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted following the Amendment Effective Date.

4.05. No Defaults. No Default or Event of Default has occurred and is
continuing.

ARTICLE V

CERTIFICATIONS

The Obligors hereby certify to Agent and Lenders that (a) the Westfalia
Acquisition constitutes a Permitted Acquisition and is permitted pursuant to the
Loan Agreement (including without limitation Sections 10.2.4 and 10.2.8
thereof), (b) the 2016 Incremental Term Loans and the 2016 Incremental Term Loan
Commitments (each as defined in the Term Loan Agreement Amendment, as defined
below) made available to the Parent Borrower pursuant to the Term Loan Agreement
Amendment are permitted pursuant to the Loan Agreement (including without
limitation Section 10.2.1(a) thereof), (c) the Term Loan Agreement Amendment is
not prohibited by Section 10.2.11 of the Loan Agreement, in each case after
giving effect to this Amendment, (d) neither the execution or performance of the
Loan Documents described in Article VI of this Amendment, nor the incurrence of
any Obligations by Obligors pursuant to such Loan Documents, violates the Term
Loan Documents, and (e) the Commitments and the Obligations, as modified by this
Amendment, constitute “Indebtedness” permitted under the Term Loan Agreement.

 

10



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS PRECEDENT AND FURTHER ACTIONS

6.01. Conditions Precedent. This Amendment shall be deemed effective as of the
date first set forth above when each of the following conditions precedent have
been satisfied in form and substance satisfactory to the Agent and its counsel
(such date, the “Amendment Effective Date”):

(a) The Agent shall have received duly executed counterparts of this Amendment
which, when taken together, bear the authorized signatures of the Obligors, the
Agent and the Lenders;

(b) The Agent shall have received (i) an amendment to the Intercreditor
Agreement, executed and delivered by Agent and Term Loan Agent, (ii) an
amendment to the Guarantee and Collateral Agreement, executed and delivered by
Agent and the U.S. Obligors, and (iii) a copy of an amendment to the Guarantee
and Collateral Agreement (as defined in the Term Loan Agreement), executed by
the Term Loan Agent and the U.S. Obligors;

(c) The Agent shall have received executed copies of any Term Loan Document or
modification to any of the Term Loan Documents executed in connection with this
Amendment (including, without limitation, that certain First Amendment to Credit
Agreement, dated as of September 19, 2016, by and among Parent Borrower, the
Term Loan Lenders party thereto, and the Term Loan Agent (the “Term Loan
Agreement Amendment”)), which shall be in full force and effect, or any of the
transactions contemplated by this Amendment (including, without limitation, the
Westfalia Acquisition), which shall be in full force and effect, and all
conditions precedent set forth in Section 4 of the Term Loan Agreement Amendment
shall have been met or waived by the Term Loan Agent and/or the Term Loan
Lenders in accordance with the terms of the Term Loan Documents;

(d) The Agent shall have received executed copies of the Westfalia Purchase
Agreement and all other agreements, certificates and instruments executed by any
Obligor or Subsidiary in connection with the Westfalia Acquisition, which shall
be in full force and effect, and all conditions precedent set forth therein
shall have been met;

(e) The Agent shall have received evidence of the filing with the PTO of an
update to the “Owner Name” to reflect the proper Obligor (Cequent Consumer
Products, Inc. or Cequent Performance Products, Inc., as applicable) as owner
for each of the following Patents and Trademarks: (i) adjustable enclosure and
mounting box for a trailer hitch electrical connector (Reg. # 6,076,691)
(currently assigned to Mascotech, Inc.), (ii) trailer hitch with load adjustment
(Reg. # 6,722,682) (current owner is Hidden Hitch International), and
(iii) sealed multiple-contact electrical connector (Reg. # 6,338,644) (current
owner is Theodore Bargman, Inc. D/B/A The Bargman Company);

(f) The Agent shall have received such other documents, legal opinions,
instruments, and certificates relating to this Amendment as it shall reasonably
request and such other documents, legal opinions, instruments and certificates
that shall be satisfactory in form and substance to the Agent and the Lenders;

(g) The Borrowers shall have paid all fees and expenses (provided that legal
fees required to be paid as a condition precedent to the occurrence of the
Amendment Effective Date shall be limited to such legal fees as to which
Borrowers have received a summary invoice) owed to and/or incurred by the Agent
in connection with this Amendment; and

 

11



--------------------------------------------------------------------------------

(h) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documentation and other legal matters incident thereto
shall be satisfactory to the Agent in its sole and absolute discretion.

6.02. Further Actions. Each of the parties to this Amendment agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Amendment.

ARTICLE VII

REAFFIRMATION

Each Obligor hereby (i) acknowledges and consents to this Amendment;
(ii) reaffirms its obligations under the Guaranties, the Security Documents and
the other Loan Documents; (iii) reaffirms the Liens granted by it pursuant to
the Security Documents; and (iv) confirms that the Guaranties, the Security
Documents and the other Loan Documents remain in full force and effect, without
defense, offset or counterclaim. Although each Guarantor has been informed of
the terms of the Amendment, such Guarantor hereby confirms that it understands
and agrees that the Agent and the Lenders have no duty to so notify such
Guarantor or any other guarantor or to seek this or any future acknowledgment,
consent or reaffirmation, and nothing contained herein shall create or imply any
such duty as to any transaction, past or future.

ARTICLE VIII

MISCELLANEOUS

8.01. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Obligors, Agent, Lenders, Secured Parties, and their respective
successors and assigns. The successors and assigns of the Obligors include,
without limitation, their respective receivers, trustees, and
debtors-in-possession.

8.02. Further Assurances. Each Obligor party hereto hereby agrees from time to
time, as and when requested by the Agent or any Lender, to execute and deliver
or cause to be executed and delivered all such documents, instruments and
agreements and to take or cause to be taken such further or other action as the
Agent or such Lender may reasonably deem necessary or desirable in order to
carry out the intent and purposes of this Amendment and the other Loan
Documents.

8.03. Loan Document. This Amendment shall be deemed to be a “Loan Document” for
all purposes under the Loan Agreement.

8.04. Governing Law. THIS AMENDMENT AND, UNLESS EXPRESSLY PROVIDED IN ANY LOAN
DOCUMENT, ALL CLAIMS SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL LAWS
RELATING TO NATIONAL BANKS.

8.05. Consent to Forum.

(a) Forum. EACH OBLIGOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE COURT SITTING IN NEW YORK COUNTY, NEW YORK OR THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION
OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY

 

12



--------------------------------------------------------------------------------

LOAN DOCUMENTS, AND AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER
PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH OBLIGOR
IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT
IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION,
VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1 OF THE LOAN AGREEMENT. A FINAL
JUDGMENT IN ANY PROCEEDING OF ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR ANY OTHER MANNER
PROVIDED BY APPLICABLE LAW.

(b) Other Jurisdictions. Nothing herein shall limit the right of Agent, any
Security Trustee or any Lender to bring proceedings against any Obligor (other
than a Mexican Domiciled Obligor) in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law (except
with respect to service of process to Mexican Domiciled Obligors). Nothing in
this Amendment shall be deemed to preclude enforcement by Agent or any Security
Trustee of any judgment or order obtained in any forum or jurisdiction. Final
judgment against an Obligor in any action, suit or proceeding shall be
conclusive and may be enforced in any other jurisdiction, including the country
in which such Obligor is domiciled, by suit on the judgment.

(c) Each Mexican Domiciled Obligor waives any right to any jurisdiction (other
than as provided under Section 8.04 above and this Section 8.05) to which they
may be entitled under Applicable Law, by reason of its present or future
domicile, or otherwise, for the purposes of proceedings against or involving any
of the Mexican Domiciled Obligors, and waives any objection to those courts on
the ground of venue or forum non conveniens.

8.06. Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be valid under Applicable Law. If any provision
is found to be invalid under Applicable Law, it shall be ineffective only to the
extent of such invalidity and the remaining provisions of this Amendment shall
remain in full force and effect.

8.07. Entire Agreement. Time is of the essence of this Amendment. This Amendment
constitutes the entire contract among the parties relating to the subject matter
hereof, and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof.

8.08. Execution in Counterparts. This Amendment may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment shall become effective on the
Amendment Effective Date. Delivery of a signature page of this Amendment by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of such agreement.

8.09. Costs and Expenses. The Borrowers agree to reimburse Agent for all fees,
costs and expenses, including the reasonable fees, costs and expenses of counsel
or other advisors for advice, assistance, or other representation in connection
with this Amendment.

8.10. Reference to and Effect upon the Loan Documents. The amendments and
modifications described in this Amendment shall apply and be effective only with
respect to the provisions of the Loan Agreement specifically identified in this
Amendment. Except as expressly amended herein, the Loan Agreement and the other
Loan Documents shall continue in full force and effect in accordance with the
provisions thereof, and are hereby ratified and confirmed. In each case except
as expressly provided in

 

13



--------------------------------------------------------------------------------

this Amendment, the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of Agent or any
Lender under any of the Loan Documents, nor constitute a waiver or amendment of
any provision of any of the Loan Documents. Upon the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Loan Agreement as amended hereby.

8.11. Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

Balance of Page Intentionally Left Blank

Signature Pages Follow

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, duly authorized representatives of the parties have executed
this Amendment and the parties have delivered this Amendment, each as of the day
and year first written above.

 

OBLIGORS:

 

HORIZON GLOBAL CORPORATION,

a Delaware corporation, as a U.S. Borrower, a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor, a UK Facility Obligor and the Borrower Agent

By:   /s/ David G. Rice Name:  David G. Rice Title:    Chief Financial Officer

 

CEQUENT PERFORMANCE PRODUCTS, INC.,

a Delaware corporation, as a U.S. Borrower, a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor and a UK Facility Obligor

By:   /s/ David G. Rice Name:  David G. Rice Title:    Vice President

 

 

CEQUENT CONSUMER PRODUCTS, INC.,

an Ohio corporation, as a U.S. Borrower, a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor and a UK Facility Obligor

By:   /s/ David G. Rice Name:  David G. Rice Title:    Vice President

 

 

CEQUENT UK LIMITED, a company incorporated in England and Wales with company
number 08081641, as UK Borrower, a UK Facility Obligor, a Canadian Facility
Guarantor and a Canadian Facility Obligor By:   /s/ David G. Rice Name:  David
G. Rice Title:    Director   [Signatures continue on next page.]



--------------------------------------------------------------------------------

CEQUENT TOWING PRODUCTS OF CANADA LTD., a company formed under the laws of the
Province of Ontario, as Canadian Borrower, a Canadian Facility Obligor, a UK
Facility Guarantor and a UK Facility Obligor By:   /s/ David G. Rice
Name:  David G. Rice Title:    Vice President

 

 

HORIZON GLOBAL COMPANY LLC,

a Delaware limited liability company, as a U.S. Facility Guarantor, a U.S.
Facility Obligor, a Canadian Facility Guarantor, a Canadian Facility Obligor, a
UK Facility Guarantor and a UK Facility Obligor

By:   /s/ David G. Rice Name:  David G. Rice Title:    Vice President

 

 

HORIZON INTERNATIONAL HOLDINGS LLC,

a Delaware limited liability company, as a Canadian Facility Guarantor, a
Canadian Facility Obligor, a UK Facility Guarantor and a UK Facility Obligor

By:   /s/ David G. Rice Name:  David G. Rice Title:    Vice President

 

 

CEQUENT NEDERLAND HOLDINGS B.V.,

a company formed under the laws of the Netherlands, as a Canadian Facility
Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a UK
Facility Obligor

By:   /s/ R.I.L. van Dijk Name:  R.I.L. van Dijk Title:    Director A

 

 

By:   /s/ Jay Goldbaum Name:  Jay Goldbaum Title:    Director B [Signatures
continue on next page.]



--------------------------------------------------------------------------------

CEQUENT MEXICO HOLDINGS B.V.,

a company formed under the laws of the Netherlands, as a Canadian Facility
Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a UK
Facility Obligor

By:   /s/ R.I.L. van Dijk Name:  R.I.L. van Dijk Title:    Director A

By:   /s/ Jay Goldbaum Name:  Jay Goldbaum Title:    Director B

 

 

CEQUENT SALES COMPANY DE MEXICO, S. DE R.L. de C.V.,

a limited liability company formed under the laws of Mexico, as a Canadian
Facility Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a
UK Facility Obligor

By:   /s/ David G. Rice Name:  David G. Rice Title:    Vice President

 

 

CEQUENT ELECTRICAL PRODUCTS DE MEXICO, S. DE R.L. de C.V.,

a limited liability company formed under the laws of Mexico, as a Canadian
Facility Guarantor, a Canadian Facility Obligor, a UK Facility Guarantor and a
UK Facility Obligor

By:   /s/ David G. Rice Name:  David G. Rice Title:    Vice President
[Signatures continue on next page.]



--------------------------------------------------------------------------------

AGENT AND LENDERS:

 

BANK OF AMERICA, N.A.,

as Agent, a U.S. Lender, a UK Lender and UK Swingline Lender

By:   /s/ Steven M Siravo Name:  Steven M Siravo Title:    Senior Vice President

 

 

BANK OF AMERICA, N.A. (acting through its Canada branch), as a Canadian Lender
and Canadian Swingline Lender By:   /s/ Sylwia Durkiewicz Name:  Sylwia
Durkiewicz Title:    Vice President

 

 

BANK OF AMERICA, N.A. (acting through its London branch), as UK Security Trustee
By:   /s/ Steven M Siravo Name:  Steven M Siravo Title:    Senior Vice President
[Signatures continue on next page.]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Lender By:   /s/ Peter Shin
Name:  Peter Shin Title:    Authorized Signatory

 

 

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Canadian Lender By:   /s/
Diego Arp Name:  Diego Arp Title:    Vice President

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, (London branch), as a UK Lender By:  
/s/ N B Hogg Name:  N B Hogg Title:    Authorized Signatory [Signatures continue
on next page.]



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a U.S. Lender, a Canadian Lender and a UK Lender By:   /s/
Craig Thistlethwarte Name:  Craig Thistlethwarte Title:    Managing Director



--------------------------------------------------------------------------------

SCHEDULE 1

See attached.



--------------------------------------------------------------------------------

SCHEDULE I

to

Waiver and First Amendment to Amended and Restated Loan Agreement

SUBSIDIARIES

 

Corporate Name

  

Ownership Interest of Parent Borrower (direct and indirect)

   Is the
Subsidiary an
Obligor? C.P. Witter Limited    100% owned by Horizon Global European Holdings
Limited    No Cequent Bermuda Holdings Ltd.    100% owned by Horizon Euro
Finance LLC    No Cequent Brazil Holdings Coöperatief W.A.    99.99 % owned by
Horizon Real Finance LLC and approx. 0.01% owned by Cequent Bermuda Holdings
Ltd. (such ownership totaling 100%)    No Cequent Consumer Products, Inc.   
100% owned by Horizon Global Company LLC    Yes Cequent Electrical Products de
Mexico, S. de R.L. de C.V.    99.97% owned by Cequent Mexico Holdings B.V. and
approx. 0.03% owned by Cequent Sales Company de México, S. de R.L. de C.V. (such
ownership totaling 100%)    Yes Cequent Indústria E Comércio Ltda.    99.99%
owned by Cequent Brazil Holdings Coöperatief W.A. and 0.01% owned by Horizon
Real Finance LLC (such ownership totaling 100%)    No Cequent Mexico Holdings
B.V.    100% owned by Cequent UK Limited    Yes Cequent Nederland Holdings B.V.
   100% owned by Horizon International Holdings LLC    Yes Cequent Performance
Products, Inc.    100% owned by Horizon Global Company LLC    Yes Cequent Sales
Company de México, S. de R.L. de C.V.    99.97% owned by Cequent Nederland
Holdings B.V. and approx. 0.03% owned by Cequent Mexico Holdings B.V. (such
ownership totaling 100%)    Yes Cequent Towing Products of Canada, Ltd.    100%
owned by Cequent Nederland Holdings B.V.    Yes Cequent UK Limited    100% owned
by Cequent Nederland Holdings B.V.    Yes HG Germany Holdings GmbH    100% owned
by Cequent Nederland Holdings B.V.    No HGHK Services C.V.    99.99% owned by
Horizon Sourcing Holdings LLC and approx. 0.01% owned by Horizon Euro Finance
LLC (such ownership totaling 100%)    No HZN FinCo IRL Holdings Limited    100%
owned by Cequent Nederland Holdings B.V.    No HZN Sourcing Oy    100% owned by
Cequent Nederland Holdings B.V.    No Henrichs Beteiligungsgesellschaft mbH   
100 % owned by Westfalia-Automotive GmbH    No Horizon Euro Finance LLC***   
100% owned by Cequent Nederland Holdings B.V.    No Horizon GBP Finance LLC   
100% owned by Cequent Bermuda Holdings Ltd.    No Horizon Global Company LLC   
100% owned by Horizon Global Corporation    Yes Horizon Global European Holdings
Limited    100% owned by Horizon Global Holdings Australia Pty. Ltd.    No
Horizon Global Germany GmbH    100% owned by C.P. Witter Limited    No Horizon
Global Holdings Australia Pty. Ltd.    100% owned by Cequent Bermuda Holdings
Ltd.    No Horizon Global Hong Kong Holdings Limited    100% owned by Cequent
Nederland Holdings B.V.    No



--------------------------------------------------------------------------------

Horizon Global (NZ) Limited    100% owned by Horizon Global Holdings Australia
Pty Ltd.    No Horizon Global Pty. Ltd.    100% owned by Horizon Global Holdings
Australia Pty. Ltd.    No Horizon Global (Shanghai) Trading Co. Ltd.    100%
owned by Horizon Global Hong Kong Holdings Limited    No Horizon Global (South
Africa) (PTY) LTD.    100% owned by Horizon Global Holdings Australia Pty. Ltd.
   No Horizon Global Sourcing Operations and Innovation Center India Pvt. Ltd.
   99.99% owned by Cequent Nederland Holdings B.V. and approx. 0.01% owned by
Horizon Euro Finance LLC (such ownership totaling 100%)    No Horizon
International Holdings LLC**    100% owned by Cequent Performance Products, Inc.
   Yes Horizon Real Finance LLC    100% owned by Cequent Bermuda Holdings Ltd.
   No Horizon Sourcing B.V.    100% owned by Cequent Nederland Holdings B.V.   
No Horizon Sourcing Holdings LLC***    100% owned by Horizon Euro Finance LLC   
No Kovil Oy    100% owned by Horizon Global (Germany) GmbH    No Monoflex Nordic
AB    100% owned by Westfalia Nordic AB    No Parkside Towbars Pty. Ltd.    100%
owned by Horizon Global Pty. Ltd.    No S.I.A.R.R. SAS    100% owned by
Westfalia-Automotive SAS    No Teljs Automotive Srl Unit 2    100% owned by
Teljs B.V.    No Teljs B.V.    100% owned by Teljs Holding B.V.    No Teljs
Holding B.V.    100% owned by HG Germany Holdings GmbH    No Terwa B.V.    100%
owned by Terwa Holdings B.V.    No Terwa China (China Rep Office)    100% owned
by Terwa B.V.    No Terwa Construction Systems Poland Sp.zo.o    100% owned by
Terwa Construction Systems Srl    No Terwa Construction Systems Srl    100%
owned by Terwa B.V.    No Terwa Holdings B.V.    100% owned by Teljs B.V.    No
Terwa Innovation B.V.    100% owned by Terwa Holdings B.V.    No Terwa Investors
B.V.    100% owned by Terwa Holdings B.V.    No Terwa Romania Srl Unit 1    100%
owned by Terwa B.V.    No Westfalia American Hitch Inc.    100% owned by
Westfalia-Automotive GmbH    No Westfalia-Automotive Beteiligungsgesellschaft
mbH    100% owned by Westfalia-Automotive GmbH    No Westfalia-Automotive
Denmark ApS    100% owned by Monoflex Nordic AB    No Westfalia-Automotive GmbH
   100% owned by Westfalia-Automotive Holding GmbH    No Westfalia-Automotive
Holding GmbH    100% owned by HG Germany Holdings GmbH    No
Westfalia-Automotive Italia S.r.l.    100% owned by Westfalia-Automotive GmbH   
No Westfalia-Automotive Polska Sp.Zo.o    100% owned by Westfalia-Automotive
GmbH    No



--------------------------------------------------------------------------------

Westfalia-Automotive Russland OOO    99.1% owned by Westfalia-Automotive GmbH
and approx. 0.9% owned by Westfalia-Automotive Beteiligungsgesellschaft mbH
(such ownership totaling 100%)    No Wedstfalia-Automotive SAS    100% owned by
Westfalia-Automotive Beteiligungsgesellschaft mbH    No Westfalia Nordic AB   
100% owned by Westfalia-Automotive Beteiligungsgesellschaft mbH    No Westfalia
UK Ltd.    100% owned by Westfalia-Automotive GmbH    No TriMotive Asia Pacific
Limited    99.99% owned by Horizon Global Holdings Australia Pty. Ltd. and
approx. 0.001% owned by Horizon Euro Finance LLC (and 1 de minimus holder),
(such ownership totaling 100%)    No

** CFC Holdco

***Special Purpose Entity